Citation Nr: 0334729	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right quadricep tendon 
repair.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  




REMAND

The veteran seeks service connection for right quad tendon 
repair.  Post service medical records indicate that in May 
2002, the veteran injured his knee while playing basketball.  
The veteran contends that he developed right quadriceps 
tendonitis during service and that it was exacerbated by the 
post-service injury.  

In a July 2002 rating decision, the veteran's claim was 
denied because there was no evidence of a knee injury noted 
in his service records, and because the incident occurred 
over a year after he had been discharged from duty.  The 
veteran filed a timely Notice of Disagreement along with a 
report from his surgeon, James R. Ficke, M.D., who 
essentially stated that the veteran had tendonitis symptoms 
and evidence of chondromalacia patella before the post-
service injury.  

In his October 2002 appeal, the veteran explained that 
throughout his 22 years in service, he ran three days a week 
for distances of three to five miles.  He also played 
basketball twice a week and lifted weights three times a 
week.  He noted that his knee would hurt occasionally but 
that he didn't consider it anything serious and that he would 
"lay off" of it until it felt better.  

The veteran also submitted a September 2002 correspondence 
from Dr. Ficke, wherein the physician once again stated that 
the veteran had evidence of pre-existing patellar tendonitis 
and patellofemoral arthritis.  He then stated that "this pre 
existing lesion at the time of the injury is indicative of 
prior knee symptoms and certainly existed prior to his 
retirement, a month prior to his injury" [emphasis added].  

Given that the veteran retired from service in January 2001, 
Dr. Ficke's records (indicating a May 2002 injury) and his 
correspondence (indicating an injury within a month of the 
veteran's retirement) are in conflict.  The RO sought to 
clarify the discrepancy by way of a correspondence to Dr. 
Ficke in December 2002.  However, the RO never received any 
response.  

Pursuant to 38 C.F.R. § 3.159(c)(4), when the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, the VA has a duty to provide the veteran 
with a medical examination.  Though the veteran's service 
records do not substantiate a finding that his current injury 
is related to service, he has produced medical reports that 
indicate a pre-existing condition that may have resulted in 
post-service aggravation.  

It is the Board's judgment that, given the nature of the 
veteran's contentions regarding his activities during his 
approximately 22 years of active duty, the proximity between 
the diagnosis of the claimed disability to service, and Dr. 
Ficke's statements noted above, there is a duty to provide 
the veteran with an orthopedic examination to determine if 
his knee or right quadriceps disability began during or is 
causally linked to any incident of service.

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334. 

As this case must be remanded for the reasons noted above, 
the RO should also make another attempt to contact Dr. Ficke 
for the purpose of clarifying the discrepancy noted above 
relating to the approximate onset date of his right knee 
symptoms.


Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
further take any necessary measure to 
reconcile adjudication of this case with 
the holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

2.  The RO should contact the veteran and 
request that he identify any medical 
records relating to evaluation or 
treatment for his right knee disability or 
residuals of a right quadriceps tendon 
injury since service.  Any records that 
are obtained should then be associated 
with the claims file.  

3.  The RO should again contact Dr. Ficke 
for the purpose of obtaining a statement 
clarifying his earlier statement that the 
veteran had evidence of pre-existing 
patellar tendonitis and patellofemoral 
arthritis.  The physician indicated that 
the veteran had a lesion at the time of 
the May 2002 post-service injury that was 
indicative of knee symptoms that existed 
prior to his retirement from service, but 
then indicated that it was his 
understanding that the veteran retired a 
month prior to his injury.  The record 
shows that the veteran retired from 
approximately 22 years of service in 
January 2001, and sustained a post-service 
injury in May 2002.  Dr. Ficke should be 
so informed and asked, under these 
circumstances, whether it is at least as 
likely as not (i.e., whether there is a 50 
percent or higher likelihood) that the 
veteran's current right knee or right 
quadriceps disability began during or is 
related to any incident of service.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA orthopedic 
examination for the purpose of determining 
the nature, extent and etiology of any 
right knee or right quadriceps disability 
that may be present.  

The RO should send the claims file to the 
orthopedic examiner for review, and the 
clinician should indicate that the claims 
file was reviewed, to include service 
department records.  Following a review of 
the relevant medical evidence in the 
claims file, the medical history, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner should 
opine whether it is at least as likely as 
not (i.e., whether there is a 50 percent 
or higher likelihood) that any right knee 
or right quadriceps disability that may 
currently be present began during or is 
related to any incident of service.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for 
right quad tendon repair with 
consideration of all of the evidence 
obtained since the July 2002 rating 
decision.    

7.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the September 2002 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



